Name: Commission Regulation (EEC) No 3831/89 of 20 December 1989 amending for the second time Regulations (EEC) No 2209/87 and (EEC) No 2319/88 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages for the periods 1987 to 1988 and 1988 to 1989 and fixing certain coefficients for the period 1989 to 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 89 Official Journal of the European Communities No L 372/21 COMMISSION REGULATION (EEC) No 3831/89 of 20 December 1989 amending for the second time Regulations (EEC) No 2209/87 and (EEC) No 2319/88 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages for the periods 1987 to 1988 and 1988 to 1989 and fixing certain coefficients for the period 1989 to 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas, by Regulations (EEC) No 2209/87 (4), and (EEC) No 2319/88 0, as amended by Regulation (EEC) No 1096/89 0, the Commission fixed the coefficients applicable to cereals exported in the form of Irish whiskey for the periods 1 July 1987 to 30 June 1988 and 1 July 1988 to 30 June 1989 respectively ; Whereas the coefficients for the quantities of Irish whiskey marketed and exported during the reference periods have proved inaccurate as a result of an error ; Whereas, contrary to practice when the coefficients were fixed previously, account should be taken of the total quantities exported in the corrective amounts, which express the export trend ; Whereas these coefficients should be determined anew on the basis of corrected data ; whereas Regulations (EEC) No 2209/87 and (EEC) No 231 9/88 should accordingly be amended once more ; Whereas, as a result of information provided by Ireland concerning the period 1 January to 31 December 1988 , the coefficient for the period 1 July 1989 to 30 June 1990 should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulations (EEC) No 2209/87 and (EEC) No 2319/88 are hereby replaced by Annexes I and II hereto. Article 2 For the period 1 July 1989 to 30 June 1990, the coeffi ­ cients referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in Ireland for the manufacture of Irish whiskey shall be as set out in Annex III hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . (J) OJ No L 121 , 5. 5 . 1981 , p. 3 . (?) OJ No L 204, 25. 7. 1987, p. 36 . (*) OJ No L 201 , 27. 7 . 1988, p. 99 (corrected in OJ No L 210, 3 . 8 . 1988 , p. 27). (6) OJ No L 116, 28 . 4. 1989, p. 18 . No L 372/22 Official Journal of the European Communities 21 . 12. 89 ANNEX I Regulation (EEC) No 2209/87 ANNEX Coefficients applicable in Ireland Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A (&gt;) ' (2) 1 July 1987 to 30 June 1988 0,155 0,323 (') Including barley processed into malt.' ANNEX II Regulation (EEC) No 2319/88 'ANNEX Coefficients applicable in Ireland l Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category 8 (') to cereals used for the manufacture of Irish whiskey, category A ( 1 ) (2) 1 July 1988 to 30 June 1989 0,379 0,563 (') Including barley processed into malt.' ANNEX III ANNEX Coefficients applicable in Ireland Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A ( 1 ) (2) 1 July 1989 to 30 June 1990 0,171 0,282 (') Including barley processed into malt .